Citation Nr: 1112582	
Decision Date: 03/30/11    Archive Date: 04/07/11

DOCKET NO.  09-39 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for type II diabetes mellitus, to include as secondary to Agent Orange exposure. 

2.  Entitlement to service connection for hypertension, to include as secondary to Agent Orange exposure. 

3.  Entitlement to service connection for a heart disability, to include as secondary to Agent Orange exposure and/or hypertension. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from August 1964 to May 1968.  

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

In December 2009, the Veteran presented testimony in a video-conference hearing before the undersigned Veterans Law Judge.  A copy of the transcript has been associated with the claims folder.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran essentially contends that his type II diabetes mellitus, hypertension, and heart disability are related to service, to include exposure to Agent Orange therein.  In the alternative, he also asserts type II diabetes mellitus manifested within a year or a year and half of service discharge, hypertension manifested within a year of service discharge, and that his heart disability is secondary to his hypertension.  For the reasons discussed herein, the Board finds that further development is warranted before these claims can be adjudicated. 

During the December 2009 video-conference hearing, the Veteran referred to 17 notarized statements.  Also, his representative indicated that there was an evidence book which he was going to ship to the Board.  Neither the notarized statements nor the evidence book are in the claims folder.  Additionally, the Veteran testified during the hearing that he received treatment for his hypertension in 1968 from the VA hospital in Erie, Pennsylvania, and that he receives a physical examination once a year from the VA Medical Center in Ashtabula, Ohio.  While VA medical records dated in October 2007 are in the claims folder, none of the outstanding records identified by the Veteran are of record.  Therefore, on remand, all outstanding evidence, to include VA treatment records must be obtained.  See 38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010).

Furthermore, to the extent that the Veteran asserts that he was exposed to the herbicidal agents while aboard the USS Arlington off the shore of Vietnam, the Board observes that VA has developed specific procedures to determine whether a veteran was exposed to herbicides in a vicinity other than Vietnam or along the demilitarized zone (DMZ) in Korea.  VA's Adjudication Procedure Manual, M21-1MR, Part VI, Subpart ii, Chapter 2, Section C.10.n., directs that a detailed statement of the veteran's claimed herbicide exposure should be sent to the Compensation and Pension (C&P) Service via e-mail to VAVBAWAS/CO/211/AGENTORANGE and request a review of the Department of Defense (DoD) inventory of herbicide operations to determine whether herbicides were used or tested as alleged.  If the exposure is not verified, a request should then be sent to the Joint Services Records Research Center (JSRRC) for verification.  The Board finds that based on the Veteran's allegations and the evidence of record, additional development should be conducted to determine through official channels, whether herbicides were stored, transported, used or tested aboard the USS Arlington as alleged by the Veteran and other fellow service members.  

Accordingly, the case is REMANDED for the following actions:

1. The AMC must comply with the provisions of VA's Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10.n and attempt to verify the Veteran's claimed herbicide exposure while serving aboard the USS Arlington.  In particular, efforts should be made to document whether the USS Arlington stored or transported barrels of herbicides as alleged by the Veteran.  

2. With any necessary assistance from the Veteran and his representative, obtain the 17 notarized statements and evidence book referenced during the December 2009 hearing.  All efforts to obtain these records must be noted in the claims folder.  

If VA is unable to secure these records, VA must notify the Veteran and (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts that VA made to obtain those records; (c) describe any further action to be taken by VA with respect to the claim; and (d) notify him that he is ultimately responsible for providing the evidence.  38 U.S.C.A. 
§ 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e)(1) (2010).

3. Obtain all outstanding VA Medical Center treatment records, to include those from the VA hospital in Erie, Pennsylvania in 1968 and all records from Ashtabula, Ohio up to the present time.  All attempts to locate these records should be documented in the claims folder.

If VA is unable to secure these records, VA must notify the Veteran and (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts that VA made to obtain those records; (c) describe any further action to be taken by VA with respect to the claim; and (d) notify him that he is ultimately responsible for providing the evidence.  38 U.S.C.A. 
§ 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e)(1) (2010).

4. After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims on appeal must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


